DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 6755398) in view of Park (US 8256040).
Regarding claim 1, Wong discloses a pedicure chair assembly, comprising: 
a basin (basin formed by 13), wherein the basin comprises a cavity (cavity formed by 13): 
a steamer (27, 60, 70) having a holding space (27) for holding a quantity of liquid to be steamed out a steamer outlet (outlet of 60); and 
a steam distributor (element forming 24) located within the cavity of the basin, 
wherein the steam distributor comprises a distributor outlet (24) and a distributor inlet (inlet near 22), 
wherein the distributor inlet is in fluid connection with the steamer outlet of the steamer (col. 3, ll. 8-34), and 
wherein the steam distributor is configured to distribute steam from the steamer out the distributor outlet and into the cavity of the basin (col. 3, ll. 8-34).
However, Wong does not disclose a seat having a seating surface as claimed.
Park discloses a bath including a seat (170) having a seating surface (surface of 170); a basin (140) located, elevation-wise, below the seating surface.
It would have been obvious to one of ordinary skill in the art to have modified the system of Wong, to include a seat having a seating surface as claimed, as taught by Park, in order to facilitate immersion of their feet in a bathtub while the bather is seated on the seat (col. 4, ll. 55-59).
Regarding claim 2, the combination above, and specifically Wong further discloses the distributor outlet is a first distributor outlet (one of openings 24) and the steam distributor comprises a second distributor outlet (a second of openings 24) spaced from the first distributor outlet.
Regarding claim 4, the combination above, and specifically Wong further discloses a foot rest (12) having a foot rest surface (top surface of 12) located, elevation-wise, above the steam distributor and below the seating surface (12 is located above 24 and below the seated user, as modified by Park above).
Regarding claim 5, the combination above, and specifically Wong further discloses the foot rest has spaced apart surfaces (side surfaces of 12) that surround the steam distributor, wherein a plurality of fluid passageways (passages through 12) are provided within the spaced apart surfaces for fluid flow thereacross.
Regarding claim 11, the combination above, and specifically Wong further discloses a steamer controller (col 3, ll. 8-52) functionally coupled to a temperature sensor and the steamer (col 3, ll. 8-52), wherein the steamer controller deactivates the steamer when the temperature sensor detects a temperature above a threshold temperature (col 3, ll. 8-52).
Regarding claim 12, Wong discloses a method of using a pedicure chair assembly (the normal use of the apparatus of Wong requires the claimed method steps below), comprising: 
disposing a basin (basin formed by 13); 
disposing a steam distributor (22, 24) comprising a steam inlet (inlet near 22) and a steam outlet (24) in a cavity (cavity formed by 13) of the basin; 
fluidly coupling a steamer (70), located externally of the basin (absent further limitation, 70 is external to the basin formed by 13), with the steam inlet of the steam distributor; and 
activating the steamer to push steam through the steam distributor and into the cavity of the basin (col. 3, ll. 8-34).
However, Wong does not disclose disposing a basin, elevation-wise, below a seat of a pedicure chair as claimed.
Park discloses a bath including disposing a basin (140), elevation-wise, below a seat (170) of a pedicure chair (160).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wong, to include disposing a basin, elevation-wise, below a seat of a pedicure chair as claimed, as taught by Park, in order to facilitate immersion of their feet in a bathtub while the bather is seated on the seat (col. 4, ll. 55-59).
Regarding claim 13, the combination above, and specifically Wong further discloses the steam outlet is a first steam outlet (one of openings 24) and is located in a manifold (manifold of 24) of the steam distributor, the manifold further comprising a second steam outlet (a second of openings 24) spaced from the first steam outlet.
Regarding claim 14, the combination above, and specifically Wong further discloses directing steam through a circular egress (22) of the steam distributor to distribute steam about the circular egress.
Regarding claim 15, the combination above, and specifically Wong further discloses placing a foot rest (12) having a foot rest surface (top surface of 12) above the steam distributor.
Regarding claim 16, the combination above, and specifically Wong further discloses the foot rest comprises a plurality of fluid passageways (passageways between 12) located below the foot rest surface.
Regarding claim 17, the combination above, and specifically Wong further discloses circulating fluid flow across the plurality of fluid passageways (col. 3, ll. 28-34).
Claims 1-2, 4-5, 7-8, 12-17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (US 20120246820) in view of Park (US 8256040).
Regarding claim 1, Huynh discloses a pedicure chair assembly, comprising: 
a basin (10), wherein the basin comprises a cavity (cavity formed by 20): 
a steamer (12) having a holding space (¶ 0031) for holding a quantity of liquid to be steamed out a steamer outlet (outlet of 12); and 
a steam distributor (24) located within the cavity of the basin, 
wherein the steam distributor comprises a distributor outlet (32) and a distributor inlet (inlet of 24), 
wherein the distributor inlet is in fluid connection with the steamer outlet of the steamer (via 14), and 
wherein the steam distributor is configured to distribute steam from the steamer out the distributor outlet and into the cavity of the basin (¶ 0024, 0030-0031).
Huynh discloses the user is seated (¶ 0030); however, Huynh does not disclose a seat having a seating surface as claimed.
Park discloses a bath including a seat (170) having a seating surface (surface of 170); a basin (140) located, elevation-wise, below the seating surface.
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include a seat having a seating surface as claimed, as taught by Park, in order to facilitate immersion of their feet in a bathtub while the bather is seated on the seat (col. 4, ll. 55-59).
Regarding claim 2, the combination above and specifically Huynh further discloses the distributor outlet is a first distributor outlet (one the apertures of 32) and the steam distributor comprises a second distributor outlet spaced (a second of the apertures of 32) from the first distributor outlet.
Regarding claim 4, the combination above and specifically Huynh further discloses a foot rest (34) having a foot rest surface (surface of 36) located, elevation-wise, above the steam distributor and below the seating surface (34 is located above 24 and below the seated user, as modified by Park above).
Regarding claim 5, the combination above and specifically Huynh further discloses the foot rest has spaced apart surfaces (surfaces of 34) that surround the steam distributor, wherein a plurality of fluid passageways (passageways formed by 36 and the surfaces of 34) are provided within the spaced apart surfaces for fluid flow thereacross.
Regarding claims 7-8, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Huynh further discloses water inside the basin and the distributor outlet is located below a water top surface (top surface of 20); however, Huynh does not disclose a water outlet arranged relative to the basin to direct water to flow into the basin as claimed.
Park discloses a bath including a water outlet (200) arranged relative to the basin to direct water to flow into the basin.
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include a water outlet arranged relative to the basin to direct water to flow into the basin as claimed, as taught by Park, in order to fill the tub with water before bathing of the feet therein (col. 4, l. 51 - col 5, l. 12).
Regarding claim 12, Huynh discloses a method of using a pedicure chair assembly (the normal use of the apparatus of Huynh requires the claimed method steps below), comprising: 
disposing a basin (20); 
disposing a steam distributor (24) comprising a steam inlet and a steam outlet in a cavity of the basin; 
fluidly coupling a steamer (12), located externally of the basin, with the steam inlet of the steam distributor (via 14); and 
activating the steamer to push steam through the steam distributor and into the cavity of the basin (¶ 0024, 0030-0031).
Huynh discloses the user is seated (¶ 0030); however, Huynh does not disclose disposing a basin, elevation-wise, below a seat of a pedicure chair as claimed.
Park discloses a bath including disposing a basin (140), elevation-wise, below a seat (170) of a pedicure chair (160).
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include disposing a basin, elevation-wise, below a seat of a pedicure chair as claimed, as taught by Park, in order to facilitate immersion of their feet in a bathtub while the bather is seated on the seat (col. 4, ll. 55-59).
Regarding claim 13, the combination above and specifically Huynh further discloses the steam outlet is a first steam outlet (one of the apertures of 32) and is located in a manifold (manifold of 32) of the steam distributor, the manifold further comprising a second steam outlet (one of the apertures of 32) spaced from the first steam outlet.
Regarding claim 14, the combination above and specifically Huynh further discloses directing steam through a circular egress (30) of the steam distributor to distribute steam about the circular egress.
Regarding claim 15, the combination above and specifically Huynh further discloses placing a foot rest (34) having a foot rest surface (surface of 34) above the steam distributor.
Regarding claim 16, the combination above and specifically Huynh further discloses the foot rest comprises a plurality of fluid passageways (passageways formed by 36) located below the foot rest surface.
Regarding claim 17, the combination above and specifically Huynh further discloses circulating fluid flow across the plurality of fluid passageways (¶ 0024, 0030-0031).
Regarding claims 19-22, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 12.
Huynh further discloses controls of the steam generator to adjust the temperature of steam flow (¶ 0031); however, Huynh does not disclose filling the basin with a quantity of water; heating the water with steam emitted from the steam distributor; detecting a temperature of the water via a temperature sensor; and deactivating the steamer when the temperature sensor of the water detects a temperature above a predefined temperature threshold as claimed.
Park discloses a bath including the steps of filling the basin with a quantity of water (via 200); heating the water with steam emitted from the steam distributor (col. 4, l. 51 - col. 5, l. 12; col 7, ll. 13-24; col. 7, l. 62 - col. 8, l. 8); detecting a temperature of the water via a temperature sensor (col. 4, l. 51 - col. 5, l. 12; col 7, ll. 13-24; col. 7, l. 62 - col. 8, l. 8); and deactivating the steamer when the temperature sensor of the water detects a temperature above a predefined temperature threshold (col. 4, l. 51 - col. 5, l. 12; col 7, ll. 13-24; col. 7, l. 62 - col. 8, l. 8).
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include the steps of filling the basin, heating the water with steam from the steam distributor, detecting a temperature of the water, and deactivating the steamer as claimed, as taught by Park, in order to heat and maintain the water to a suitable temperature for bathing (¶ col. 5, ll. 7-9).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (US 20120246820) in view of Park (US 8256040) as applied to claim 1 above, and further in view of Dongo (US 5915849).
Regarding claim 3, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Huynh does not disclose an opening that is adjustable by threading a cap against a dispenser body of the steam distributor as claimed.
Dongo discloses a selectable hydrotherapy jet system including an opening (col. 3, ll. 24-51; col 4, l. 61 - col. 5, l. 7) that is adjustable by threading (via thread 110) a cap (58) against a dispenser body (104) of the steam distributor (20).
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include an opening that is adjustable by threading a cap against a dispenser body of the steam distributor as claimed, as taught by Dongo, in order to adjust the volume of water discharge by the jet system (col. 3, ll. 24-51) and to allow for intermediate levels of water flow by rotating the diverter to an intermediate position between the limits of rotation (col. 5, ll. 3-7).
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (US 20120246820) in view of Park (US 8256040) as applied to claims 1 and 12 above, and further in view in view of Ton (US 20110094026).
Regarding claim 6, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
However, Huynh does not disclose a connection safety device having a movable valve is located between the steamer and the steam distributor as claimed.
Ton discloses a spa tub apparatus wherein a connection safety device (42) having a movable valve (42) is located between the gas source (40) and the gas jet member (26).
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include a connection safety device having a movable valve is located between the steamer and the steam distributor as claimed, as taught by Ton, in order to provide a quick connect coupling in the spa to protect the gas jet member from accidently breakage and/or disconnection due to leg movements by the spa user (¶ 0029).
Regarding claim 18, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 12.
However, Huynh does not disclose deactivating the steamer when a hose is removed from a connection safety device of the steamer as claimed.
Ton discloses a spa tub apparatus including deactivating the gas source (40, 42) when a hose (20) is removed from a connection safety device (42) of the gas source (42 closes when 20 is removed, deactivating the gas source).
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include deactivating the steamer when a hose is removed from a connection safety device of the steamer as claimed, as taught by Ton, in order to provide a quick connect coupling in the spa to protect the gas jet member from accidently breakage and/or disconnection due to leg movements by the spa user (¶ 0029).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh (US 20120246820) in view of Park (US 8256040) as applied to claim 1 above, and further in view of Weisbeck (US 3119122).
Regarding claims 9-10, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Huynh further discloses a lid (16); however, Huynh does not disclose a sheet having at least one hole or one slit connected to the basin and covering at least part of an upper opening of the basin; wherein an elastic band secures the sheet to the basin as claimed.
Weisbeck discloses a bath hood including a sheet having at least one hole (18) or one slit connected to the basin (10) and covering at least part of an upper opening (upper opening of 10) of the basin; wherein an elastic band (13; col. 2, ll. 1-5) secures the sheet to the basin.
It would have been obvious to one of ordinary skill in the art to have modified the system of Huynh, to include a sheet having at least one hole or one slit connected to the basin and covering at least part of an upper opening of the basin; wherein an elastic band secures the sheet to the basin as claimed, as taught by Weisbeck, in order to make it easy to apply to most any kind of bathtub, regardless of the top edge conformation thereof, and it further permits the device to be attached to the interior of the tub at any level, either near the top thereof or at any point therebelow (col. 1, ll. 38-46).
Conclusion
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Hammer (US 568303) is directed to the state of the art as disclosing a steam bath apparatus including a seat or chair (F), kettle or boiler (A), pipe (B) with valve (b’), and nozzle (D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday-Thursday 11AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM R. KLOTZ
Examiner
Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754